UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-4162


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

RICHARD TINGLER,

                    Defendant - Appellant.



                                      No. 21-4163


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

DAVID GOLLAHON,

                    Defendant - Appellant.




Appeals from the United States District Court for the District of Maryland, at Baltimore.
Deborah K. Chasanow, Senior District Judge. (1:19-cr-00257-DKC-1; 1:19-cr-00257-
DKC-2)


Submitted: December 16, 2021                               Decided: December 17, 2021
Before WYNN and RICHARDSON, Circuit Judges, and KEENAN, Senior Circuit Judge.


Affirmed in part and dismissed in part by unpublished per curiam opinion.


Michael D. Montemarano, MICHAEL D. MONTEMARANO, PA, Ellicott City,
Maryland; Steven Hale Levin, ROSENBERG MARTIN GREENBERG LLP, Baltimore,
Maryland, for Appellants. Paul Anthony Riley, OFFICE OF THE UNITED STATES
ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

         Richard Tingler and David Gollahon (“Defendants”) pled guilty, pursuant to written

plea agreements, to armed bank robbery, in violation of 18 U.S.C. § 2113(a), (d), (f), and

brandishing a firearm during a crime of violence, in violation of 18 U.S.C.

§ 924(c)(1)(A)(ii). The district court sentenced Tingler to 168 months’ imprisonment and

Gollahon to 156 months’ imprisonment. On appeal, Defendants’ attorneys have filed a

joint brief pursuant to Anders v. California, 386 U.S. 738 (1967), stating that there are no

meritorious grounds for appeal but questioning whether Gollahon’s guilty plea was valid

and his sentence reasonable, and whether Tingler’s trial counsel rendered ineffective

assistance at sentencing. The Government moves to dismiss the appeals pursuant to the

appeal waivers in Defendants’ plea agreements. We affirm in part and dismiss in part.

         We review the validity of an appellate waiver de novo and “will enforce the waiver

if it is valid and the issue appealed is within the scope of the waiver.” United States v.

Adams, 814 F.3d 178, 182 (4th Cir. 2016). Upon review of the plea agreements and the

transcripts of the Fed. R. Crim. P. 11 hearings, we conclude that Defendants knowingly

and voluntarily waived their right to appeal their sentences, with limited exceptions not

applicable here, and the sentencing issue Gollahon raises on appeal falls squarely within

the scope of the waiver. Accordingly, we grant the Government’s motion to dismiss in

part and dismiss the appeals as to all issues within the scope of the waivers.

         The waiver provisions, however, do not preclude our review of the validity of the

guilty pleas pursuant to Anders. See United States v. McCoy, 895 F.3d 358, 364 (4th Cir.

2018).     We therefore deny in part the Government’s motion to dismiss.           Because

                                             3
Defendants did not seek to withdraw their guilty pleas, we review the adequacy of the Rule

11 hearings for plain error. United States v. Williams, 811 F.3d 621, 622 (4th Cir. 2016).

“Under the plain error standard, [we] will correct an unpreserved error if (1) an error was

made; (2) the error is plain; (3) the error affects substantial rights; and (4) the error seriously

affects the fairness, integrity, or public reputation of judicial proceedings.” United States

v. Harris, 890 F.3d 480, 491 (4th Cir. 2018) (internal quotation marks omitted). Our review

of the record leads us to conclude that Defendants entered their guilty pleas knowingly and

voluntarily and that factual bases supported the pleas. See United States v. DeFusco,

949 F.2d 114, 116, 119-20 (4th Cir. 1991). Discerning no plain error, we conclude that

Defendants’ guilty pleas are valid.

       With respect to Tingler’s allegation of ineffective assistance of counsel, we do not

consider ineffective assistance claims on direct appeal “[u]nless an attorney’s

ineffectiveness conclusively appears on the face of the record.” United States v. Faulls,

821 F.3d 502, 507 (4th Cir. 2016). As the record does not conclusively demonstrate that

counsel was ineffective, Tingler’s claim is not cognizable on direct appeal and “should be

raised, if at all, in a 28 U.S.C. § 2255 motion.” Id. at 508.

       In accordance with Anders, we have reviewed the entire record in these cases and

have found no meritorious grounds for appeal outside the scope of Defendants’ valid

appellate waivers. We therefore dismiss the appeals as to all issues within the scope of the

waivers and affirm the remainder of the district court’s judgments. This court requires that

counsel inform Tingler and Gollahon, in writing, of the right to petition the Supreme Court

of the United States for further review. If Tingler or Gollahon requests that a petition be

                                                4
filed, but counsel believes that such a petition would be frivolous, then counsel may move

in this court for leave to withdraw from representation. Counsel’s motion must state that

a copy thereof was served on Tingler or Gollahon as appropriate.

      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                   AFFIRMED IN PART,
                                                                   DISMISSED IN PART




                                            5